Root, J.
I concur in affirming the judgment of the district courl for the reasons 'following: As I understand the record, Neis A. Renstrom by purchase and by descent acquired title to an undivided twenty-four twenty-fifths part of the real estate. The other one twenty-fifth part vested in Gotfred Anderson, subject to the curtesy estate of his father. Gotfred Anderson is named as a defendant, and if in life, and jurisdiction was acquired over him or his interest in the land, the decree quiets that title in the plaintiffs. Neis A. Renstrom in 1890 conveyed by war ranty deed to the plaintiffs’ ancestor an undivided twenty-four twenty-fifths interest in this land. In the chain of title preceding this conveyance, some of the deeds describe the entire section, while others, after thus describing the land, recite: “Excepting and reserving in said deed of conveyance an undivided one twenty-fifth interest therein.” None of these grantors ever acquired Got*452fred Anderson’s interest in the land, so that, whether the deeds purported to convey the quarter section or reserved a one twenty-fifth part thereof, the grantor’s title in the land, to wit, an undivided twenty-four twenty-fifths part, was conveyed. The appellant has no title to or interest in this land, is not a tenant in common, and the question of adverse possession does not arise in the case.
The decree of the district court is clearly right, and is properly affirmed.